           Case 1:19-cv-11926-DLC Document 5 Filed 02/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------
SHIVA STEIN,                                               :
                                                           :
                  Plaintiff,                               : Civ. No. 1:19-cv-11926-DLC
                                                           :
v.                                                         :
                                                           :
TIFFANY & CO., ROGER N. FARAH,                             :
ALESSANDRO BOGLIOLO, ROSE MARIE                            :
BRAVO CBE, HAFIZE GAYE ERKAN,                              :
JANE HERTZMARK HUDIS, ABBY F.                              :
KOHNSTAMM, JAMES E. LILLIE,                                :
WILLIAM A. SHUTZER, ROBERT S.                              :
SINGER, AND ANNIE YOUNG-SCRIVNER, :
,                                                          :
                                                           :
                  Defendants.                              :
--------------------------------------------------------- :

                           NOTICE OF VOLUNTARY DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff hereby voluntarily dismisses her individual claims in the above-captioned

action (the “Action”) with prejudice. Because this notice of dismissal is being filed with the

Court before service by Defendants of either an answer or a motion for summary judgment,

Plaintiff’s dismissal of the Action is effective upon filing of this notice.

DATED: February 12, 2020                             Respectfully submitted,

                                                     WOLF HALDENSTEIN ADLER
                                                     FREEMAN & HERZ LLP

                                                     /s Gloria Kui Melwani
                                                     Gloria Kui Melwani (GM5661)
                                                     270 Madison Avenue
                                                     New York, New York 10016
                                                     Tel: (212) 545-4600
                                                     Fax: (212) 686-0114
                                                     Email: melwani@whafh.com
                                                     Attorneys for Plaintiff
